Citation Nr: 1809825	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for a disability manifested by fatigue, other than posttraumatic stress disorder (PTSD) or fibromyalgia, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1989 to October 1993, including service in the Persian Gulf War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In the October 2012 rating decision, in pertinent part, the RO denied a compensable rating for bilateral hearing loss.  In the November 2015 rating decision, in pertinent part, the RO denied service connection for chronic fatigue syndrome.   

The hearing loss issue was previously remanded by the Board in November 2015.  


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's bilateral hearing loss was not manifested by worse than a Level I hearing loss in the right ear and a Level II hearing loss in the left ear.

2.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The probative medical evidence of record does not indicate that the Veteran has a disability manifested by fatigue, other than PTSD or fibromyalgia, that is etiologically related to service or a result of an undiagnosed illness or chronic multisymptom illness. 


CONCLUSIONS OF LAW

1.  During the period on appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  A disability manifested by fatigue, other than PTSD or fibromyalgia, was not incurred in or aggravated by service and is not the result of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. at 509; see also 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his service-connected hearing loss warrants a compensable rating.  VA received the Veteran's claim for an increased rating on September 14, 2012.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In October 2012, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
20
30
60
65
LEFT EAR
20
20
30
60
70

The puretone average in the right ear was 44 and the puretone average in the left ear was 45.  Speech recognition was 96 percent in each ear.  The examiner noted the Veteran's report of functional impact in the form of difficulty hearing, a need to strain and ask for repetition in the presence of background noise and to increase television volume.  38 C.F.R. § 4.10; see also Martinak, 21 Vet. App. 447.  The examiner opined that the Veteran's hearing loss would not preclude work, but should make work more difficult.  The findings from the October 2012 VA examination require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level I hearing loss in each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Where hearing loss is at Level I in each ear, a noncompensable rating is assigned under Table VII.  Id.

In an October 2012 statement, the Veteran reported that he could no longer listen to people or understand most conversations and that this had caused him embarrassment to such a degree that he once changed jobs to avoid it.  He also reported that he could not tolerate crowds because the background noise made speaking impossible.

In a November 2012 statement, the Veteran reported that he required hearing aids to have a conversation.  

In his May 2014 substantive appeal (VA Form 9), the Veteran again reported that he needed to use hearing aids to understand what others were saying and that this was much more difficult in the presence of background noise.  

In December 2015, the Veteran was afforded an additional VA examination by the same VA examiner.  The examiner diagnosed bilateral sensorineural hearing loss.  The hearing examination results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
25
45
65
65
LEFT EAR
25
25
40
65
65

The puretone average in the right ear was 50 and the puretone average in the left ear was 49.  Speech recognition was 94 percent in the right ear and 84 percent in the left ear.  The examiner noted the Veteran's report of functional impact in the form of difficulty hearing in all situations, particularly at work, which he described as embarrassing.  The Veteran also reported that he needed visual cues to understand what others were saying and that his spouse often needed to interpret for him.  38 C.F.R. § 4.10; see also Martinak, 21 Vet. App. 447.  The examiner again opined that the Veteran's hearing loss would not preclude work, but should make work more difficult.  The findings from the December 2015 VA examination require the use of Table VI for each ear.  Applying the findings to that table yields findings of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Where hearing loss is at Level I in one ear and Level II in the other ear, a noncompensable rating is assigned under Table VII.  Id.

The Veteran asserts that his hearing loss is worse than its currently assigned noncompensable rating.  He is competent to report a decrease in hearing acuity and his statements are credible.  The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but his lay assertions do not constitute competent evidence to indicate that his hearing disability is worse than has been recorded in his VA examinations or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  

The competence of a lay person to provide a medical opinion must be determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not competent to make such a conclusion.  Determining the severity of hearing loss involves using specialized equipment and interpreting audiological test results.  The record does not show that the Veteran possesses the training or experience needed to accomplish these actions.  The probative value of his assertions is low.  
 
In brief, the medical examination findings are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and the nature of any functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a compensable rating for hearing loss.

In a December 2016 statement, the Veteran's representative requested consideration of an extraschedular rating.  In order to determine whether the Veteran's bilateral hearing loss warrants a referral to the Director of the Compensation Service for consideration of an extraschedular rating, the Board must consider whether it presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Although the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, evidence of other symptoms, such as ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, can require the Board to explain whether the rating criteria contemplate those functional effects.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).  

In the December 2016 statement, the Veteran's representative contends that the following symptoms warrant an extraschedular rating: needing to increase television volume, talking loudly, and difficulty understanding speech in difficult listening situations such as in the presence of background noise, in groups at a distance, or when he cannot see speakers' faces.  

As stated above, the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette, 28 Vet. App. at 371.  Therefore, the Veteran's difficulty understanding conversations or hearing the television are factors contemplated in the regulations and rating criteria as defined.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has reported embarrassment of such a degree that he once changed jobs to avoid it, but has not reported that this has caused social isolation due to difficulties communicating.  

Accordingly, the Board determines that the Veteran has not reported any symptoms during the period on appeal that have not been considered under the criteria set forth in the rating schedule and that referral for extraschedular consideration is therefore not warranted.

Fatigue

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's service personnel records reflect that he is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C. § 1117 (a)(1).  The Persian Gulf War is defined as the period from August 2, 1990 to a future date prescribed by Presidential proclamation or by law.  38 U.S.C. § 101(33) (2012).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, such as chronic fatigue syndrome or fibromyalgia.  38 C.F.R. § 3.317 (a)(2). 

The symptoms must manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2021.  38 C.F.R. § 3.317 (a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and sleep disturbances.  38 U.S.C. § 1117 (g).  

The Veteran contends that he has a current disability, manifested by fatigue, that was caused or aggravated by his active duty service, including as due to an undiagnosed illness or a chronic multisymptom illness related to his service in the Persian Gulf War.  

The Veteran's service treatment records do not note chronic fatigue.  During his July 1993 separation examination, the Veteran reported frequent trouble sleeping due to stress.  The examiner noted mild insomnia.  

The Veteran was afforded a VA PTSD examination in May 2013.  The Veteran reported that he got a total of four to five hours of sleep a night, awakening every hour and not knowing why.  The examiner listed chronic sleep impairment among the Veteran's PTSD symptoms.

In an October 2013 rating decision, the RO granted service connection for PTSD with a 30 percent rating.  The RO listed chronic sleep impairment as one of the bases for the rating.  The Veteran's rating for PTSD is not before the Board.  

The Veteran was afforded an additional VA PTSD examination in October 2015.  The Veteran again reported that he got a total of four to five hours of sleep a night, awakening every hour and not knowing why.  The examiner again listed chronic sleep impairment among the Veteran's PTSD symptoms.  The examiner clarified that the Veteran's sleep disturbance was "part of his dx of PTSD and not a separate diagnosis."

The Veteran was also afforded a VA chronic fatigue syndrome examination in October 2015.  The Veteran reported a past diagnosis of chronic fatigue syndrome but there was no documentation to support this contention.  The Veteran reported that he had experienced symptoms of fatigue since 1991.  The Veteran also reported that this fatigue included waking up "exhausted" and that his sleep was interrupted by dreams, causing him to wake up constantly.  The examiner found that there was no evidence, based on the Veteran's reported symptoms, to support a claim of chronic fatigue syndrome.  The examiner opined that the Veteran's fatigue was at least as likely as not related to interrupted sleep due to his service-connected PTSD.  

The Veteran's VA treatment records do not note any diagnosis of chronic fatigue syndrome.  During a November 2015 VA treatment appointment, the Veteran reported chronic fatigue, but the treatment provider opined that the Veteran's poor sleep quality and non-restorative sleep were a "possible overlap with PTSD."  During a January 2016 VA treatment appointment, the treatment provider's diagnostic impressions included "insomnia PTSD."  

The Veteran was also afforded an additional VA chronic fatigue syndrome examination in March 2017.  The Veteran again reported that his fatigue included waking up "exhausted" every day and added that he woke up "12x a night."  He reported that he fell asleep easily but this did not result in continuous uninterrupted sleep.  The examiner found that the Veteran's symptoms included generalized muscle aches or weakness and sleep disturbance and that these constituted a fatigue syndrome, but found that he did "NOT satisfy the Fukuda criteria for chronic fatigue syndrome and had not been diagnosed as such by any of his physicians." (emphasis in original)  For these reasons, the examiner found that the Veteran's symptoms did not warrant a diagnosis of chronic fatigue syndrome.  The examiner opined that the Veteran's sleep disturbance was related to PTSD and noted that he had "a current diagnosis of fibromyalgia that also is associated with features of fatigue."  

In an April 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for fibromyalgia with a 20 percent rating.  In a letter attached to his April 2017 Notice of Disagreement (NOD) with that rating, the Veteran contended that his chronic fatigue was "part of" his fibromyalgia and that this and other symptoms warranted a 40 percent rating.  In a January 2018 rating decision, the AOJ granted the requested 40 percent rating for fibromyalgia.  The Veteran's rating for fibromyalgia is not before the Board.

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to establish a diagnosis or provide an etiology opinion for his reported fatigue.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to self-diagnose chronic fatigue syndrome or to render an opinion on the etiology of any current disability manifested by fatigue or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, he does not have the training necessary to opine that the fatigue a separate disability from his PTSD or fibromyalgia, as opposed to a symptom of either of these service-connected disabilities.  Thus, the Veteran's opinion that his current fatigue represents chronic fatigue syndrome that is etiologically related to active duty service is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

Despite the Veteran's contention to the contrary during the October 2015 VA examination, the Veteran's treatment records do not include any diagnosis of chronic fatigue syndrome and the Veteran has never contended that this diagnosis exists in treatment records that have not been associated with the claims file.  Instead, treatment providers and examiners have ascribed the Veteran's fatigue symptoms to his PTSD, his fibromyalgia, or both.  Service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness requires that the disability "cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  PTSD is a known clinical diagnosis and one for which the Veteran is already service-connected.  Fibromyalgia is a medically unexplained chronic multisymptom illness and, in his April 2017 NOD, the Veteran expressed agreement that his fatigue was "part of" his fibromyalgia.  However, the Veteran is also already service-connected for fibromyalgia.  No treatment provider or examiner has found that the Veteran's fatigue is a result of an undiagnosed illness or a medically unexplained chronic multisymptom illness that is distinct from his service-connected fibromyalgia.  

Because the preponderance of the evidence is thus against finding that the Veteran has a disability manifested by fatigue, other than PTSD or fibromyalgia, that is etiologically related to his active duty service, including as the result of an undiagnosed illness or medically unexplained chronic multisymptom illness, entitlement to service connection for a disability manifested by fatigue is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for hearing loss is denied.

Entitlement to service connection for a disability manifested by fatigue, other than PTSD or fibromyalgia, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


